Exhibit 10.1 

Washington Mutual, Inc.
2006
Director Compensation Worksheet

                                                                                 

Annual cash retainer

$60,000.00

Annual deferred equity retainer

$0

 

 

Board / Committee meeting fees

$1,500.00

Telephonic-only meeting fees

$750.00

 

 

Committee Chair – Audit

$15,000.00

Vice Chair – Audit

$7,500.00

Committee Chair – Human Resources

$10,000.00

Committee Chair – Governance

$10,000.00

Committee Chair – Finance

$10,000.00

Committee Chair – Corporate Relations

$7,500.00

  

 

Presiding Director

$5,000.00

 

 

Annual Corporate Development Retainer

$6,000.00

 

 

Annual Equity Grant:

 

    Stock Options:
    Restricted Stock:               

$30,000.00
$70,000.00

 